Citation Nr: 0809272	
Decision Date: 03/19/08    Archive Date: 04/03/08

DOCKET NO.  05-15 995	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in
No. Little Rock, Arkansas


THE ISSUES

1.  Entitlement to an initial, compensable disability rating 
for residuals of removal of a left ovarian cyst.

2.  Entitlement to an initial disability rating in excess of 
10 percent for endometriosis.

3.  Entitlement to an initial disability rating in excess of 
10 percent for migraine headaches.

4.  Entitlement to an initial disability rating in excess of 
10 percent for adjustment disorder with depressed mood.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Mary C. Suffoletta, Counsel 


INTRODUCTION

The veteran served on active duty from May 1996 to August 
2004.

These matters come to the Board of Veterans' Appeals (Board) 
on appeal from a July 2004 decision of the RO that, in part, 
granted service connection for residuals of removal of a left 
ovarian cyst evaluated as 0 percent (noncompensable) 
disabling; for endometriosis evaluated as 10 percent 
disabling; for migraine headaches evaluated as 10 percent 
disabling; and for adjustment disorder with depressed mood, 
evaluated as 10 percent disabling.  The veteran timely 
appealed for higher initial disability ratings.

In January 2006, the veteran testified during a hearing 
before the undersigned at the RO.

In June 2006, the Board remanded the matters for additional 
development.


FINDINGS OF FACT

1. Since the effective date of service connection, the 
veteran's residuals of removal of a left ovarian cyst have 
not been shown to cause any impairment in function of the 
veteran's urinary or gynecological systems, or of the skin.

2.  Since the effective date of service connection, the 
veteran's endometriosis has been manifested by pelvic pain or 
heavy or irregular bleeding requiring continuous treatment 
for control; lesions, or bowel and bladder symptoms have not 
been demonstrated.

3.  For the period from April 2, 2004, through January 9, 
2006, the veteran's migraine headaches have been manifested 
by complaints of frequent headaches with nausea, lasting 
approximately one hour and relieved by medications and sleep; 
very frequent, completely prostrating and prolonged attacks, 
productive of severe economic inadaptability, have not been 
shown.

4.  For the period from January 10, 2006, the veteran's 
migraine headaches have been manifested by complaints of 
severe and prolonged headaches with nausea, and occurring on 
an average of once a month over the last several months; very 
frequent, completely prostrating and prolonged attacks, 
productive of severe economic inadaptability, have not been 
shown.

5.  Since the effective date of service connection, the 
veteran's adjustment disorder with depressed mood has been 
manifested by depression and anxiety; these symptoms reflect 
no more than occupational and social impairment with 
occasional decrease in work efficiency and intermittent 
periods of inability to perform occupational tasks.


CONCLUSIONS OF LAW

1. The criteria for an initial, compensable disability rating 
for residuals of removal of a left ovarian cyst have not been 
met at any time since the effective date of service 
connection.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 
3.102, 3.159, 3.321, 4.1, 4.7, 4.116, Diagnostic Code 7628 
(2007).

2.  The criteria for an initial disability rating in excess 
of 10 percent for endometriosis have not been met at any time 
since the effective date of service connection.  38 U.S.C.A. 
§ 1155 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 
4.7, 4.116, Diagnostic Code 7629 (2007).

3.  The criteria for an initial disability rating in excess 
of 10 percent for migraine headaches-for the period from 
April 2, 2004, through January 9, 2006-have not been met.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 
3.321, 4.1, 4.7, 4.124a, Diagnostic Code 8100 (2007).

4.  The criteria for a disability rating of 30 percent for 
migraine headaches, for the period from January 10, 2006, 
have been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§§ 3.102, 3.159, 3.321, 4.1, 4.7, 4.124a, Diagnostic Code 
8100 (2007).

5.  The criteria for an initial disability rating of 30 
percent for the veteran's adjustment disorder with depressed 
mood have been met.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.7, 4.130, Diagnostic 
Code 9440 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2007).  

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the United 
States Court of Appeals for Veterans Claims (Court) held that 
proper VCAA notice should notify the veteran of:  (1) the 
evidence that is needed to substantiate the claim(s); (2) the 
evidence, if any, to be obtained by VA; (3) the evidence, if 
any, to be provided by the claimant; and (4) a request by VA 
that the claimant provide any evidence in the claimant's 
possession that pertains to the claim(s).
 
Through February 2004 and June 2006 letters, the RO or VA's 
Appeals Management Center (AMC) notified the veteran of 
elements of service connection, the evidence needed to 
establish each element, and evidence of increased disability.  
These documents served to provide notice of the information 
and evidence needed to substantiate the claims.

VA's letters notified the veteran of what evidence she was 
responsible for obtaining, and what evidence VA would 
undertake to obtain.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b).  VA informed her that it would make reasonable 
efforts to help her get evidence necessary to support her 
claims, particularly, medical records, if she gave VA enough 
information about such records so that VA could request them 
from the person or agency that had them.
 
The letters asked her if she had any additional evidence to 
submit, and thereby put her on notice to submit information 
or evidence in her possession. 

In the June 2006 letter, the AMC specifically notified the 
veteran of the process by which initial disability ratings 
and effective dates are established.  Dingess v. Nicholson, 
19 Vet. App. 473 (2006).  

In this case, the veteran has appealed for higher initial 
disability ratings assigned for service-connected 
disabilities.  Hence, the Board has characterized the issued 
in accordance with the decision in Fenderson v. West, 12 Vet. 
App. 119, 126 (1999) (appeals from original awards are not to 
be construed as claims for increased ratings), which requires 
consideration of the evidence since the effective date of the 
grant of service connection.  As Fenderson held that a claim 
for an initial disability rating is distinct from a claim for 
increased rating, the requirements of Vazquez-Flores v. 
Peake, No. 05-0355 (U.S. Vet. App. January 30, 2008) are not 
applicable to the present claims.

Defects as to the timeliness of the statutory and regulatory 
notice are rendered moot for each disability for which a 
higher initial disability rating is not warranted.  For any 
claim that is granted in part (i.e. the migraine headaches 
and adjustment disorder claims), over a year and a half has 
passed since the veteran was made aware of what was needed to 
established effective dates for increases as well as how to 
establish the increases themselves.  And, it is clear from 
the record that the veteran and his representative understand 
how each is assigned (see, for example, the January 2006 
hearing transcript).  Accordingly, the veteran is not harmed 
by any defect with regard to these elements of the notice.

There is no indication that any additional action is needed 
to comply with the duty to assist the veteran.  The RO or AMC 
has obtained copies of the veteran's service medical records 
and certain outpatient treatment records, and has arranged 
for the veteran to undergo VA examinations in connection with 
the claims on appeal, reports of which are of record.  The 
veteran has not submitted a release that would permit VA to 
obtain OBGYN records and private psychiatric records, as 
requested in February 2007.  VA is only obligated to obtain 
records that are adequately identified.  38 U.S.C.A. 
§ 5103A(b),(c).  The veteran has not identified, and the 
record does not otherwise indicate, any other pertinent 
evidence that has not been obtained.  Lastly, the Social 
Security Administration has been unable to locate any of the 
veteran's medical records.

Given these facts, it appears that all available records have 
been obtained.

There is no further assistance that would be reasonably 
likely to assist the veteran in substantiating the claims.  
38 U.S.C.A. § 5103A(a)(2).


II.  Analysis

Disability evaluations are determined by comparing a 
veteran's present symptomatology with criteria set forth in 
VA's Schedule for Rating Disabilities, which is based on 
average impairment in earning capacity.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  

When a question arises as to which of two ratings apply under 
a particular diagnostic code, the higher evaluation is 
assigned if the disability more closely approximates the 
criteria for the higher rating.  38 C.F.R. § 4.7.  

In view of the number of atypical instances it is not 
expected, especially with the more fully described grades of 
disabilities, that all cases will show all the findings 
specified.  Findings sufficiently characteristic to identify 
the disease and the disability there from, and above all, 
coordination of rating with impairment of function will, 
however, be expected in all instances.  38 C.F.R. § 4.21 
(2007).

After careful consideration of the evidence, any reasonable 
doubt remaining is resolved in favor of the veteran.  
38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 4.3 (2007).

Where the question for consideration is propriety of the 
initial evaluation assigned, evaluation of the medical 
evidence since the grant of service connection and 
consideration of the appropriateness of "staged rating" is 
required.  Fenderson v. West, 12 Vet. App. 119, 126 (1999).


A.  Residuals of Removal of a Left Ovarian Cyst

As noted in the Introduction, service connection has been 
established for residuals of removal of a left ovarian cyst, 
effective April 2, 2004.  The RO assigned an initial 
0 percent (noncompensable) disability rating under 38 C.F.R. 
§ 4.116, Diagnostic Code 7628-7800.

Benign neoplasms of the gynecological system or breast are 
evaluated according to impairment in function of the urinary 
or gynecological systems, or of the skin. 38 C.F.R. § 4.116, 
Diagnostic Code 7628.

In January 2006, the veteran testified that she still had 
pain on her left side and a recurring cyst following the 
first laparoscopy.

The report of a July 2007 VA examination reflects that an 
ultrasound initially had showed a complex cyst, which 
ultimately was surgically removed in April 1999. 

Here, there is no evidence that the veteran's residuals of 
removal of a left ovarian cyst have resulted in renal 
dysfunction, voiding dysfunction, urinary frequency 
dysfunction, obstructed voiding, or a urinary tract 
infection.  Nor is there any evidence of record that the 
veteran's residuals of removal of a left ovarian cyst result 
in any of the impairments described under 38 C.F.R. § 4.116 
pertaining to the gynecological system, or of those involving 
the skin under 38 C.F.R. § 4.118.

The Board notes that the RO has assigned a separate 
disability rating for endometriosis, discussed below  As 
such, symptoms attributable to another service-connected 
disability may not be considered in the evaluation of the 
service-connected residuals of removal of a left ovarian 
cyst.  38 C.F.R. § 4.14.

While the July 2007 examiner noted residual discomfort and 
dyspareunia, there is no evidence of impairment in function 
of the urinary or gynecological systems, or of the skin to 
warrant a compensable disability rating under any applicable 
diagnostic code.
      
Here, the evidence does not suggest, nor has the veteran 
reported, any current impairment attributable to her service-
connected residuals of removal of a left ovarian cyst.


B.  Endometriosis

Service connection has also been established for 
endometriosis, effective April 2, 2004.  The RO assigned an 
initial 10 percent disability rating under 38 C.F.R. § 4.116, 
Diagnostic Code 7629.

Under Diagnostic Code 7629, endometriosis with pelvic pain or 
heavy or irregular bleeding requiring continuous treatment 
for control warrants a 10 percent rating.  Pelvic pain or 
heavy or irregular bleeding not controlled by treatment 
warrants a 30 percent rating. Lesions involving bowel or 
bladder confirmed by laparoscopy, pelvic pain or heavy or 
irregular bleeding not controlled by treatment, and bowel or 
bladder symptoms warrant a 50 percent rating. See 38 C.F.R. § 
4.116, Diagnostic Code 7629 (2007).

The report of a March 2004 VA examination reflects that the 
veteran was found to have endometriosis in 1999, and that she 
underwent treatment for three months with Depo Lupron prior 
to her pregnancy.  Following delivery of a viable infant in 
August 2000, the veteran continued to have dysmenorrhea.  
Current pelvic examination revealed no lesions.  The examiner 
diagnosed possible recurrent endometriosis.

In January 2006, the veteran testified that she was not 
currently receiving treatment for endometriosis due to 
another pregnancy and subsequent birth of a child in August 
2005.  She testified that treatment for endometriosis should 
start again soon, or that further testing would be done.   

The report of a July 2007 VA examination reflects that pelvic 
examination was normal.  There were no masses felt in the 
adnexa.  The uterus was mobile, though with pain.  The 
examiner diagnosed endometriosis with persistent dysmenorrhea 
and dyspareunia, and some abdominal pain present 
continuously.

The overall evidence shows that, notwithstanding the 
veteran's pregnancies, the veteran's endometriosis, at most, 
requires continuous treatment for control.  While the veteran 
had periods of heavy menstrual bleeding and irregular 
bleeding, there is no indication that it was not controlled 
by treatment.  Thus, in the absence of medical evidence that 
the veteran's endometriosis cannot be controlled by 
medication, or of lesions and bowel or bladder symptoms, the 
preponderance of the evidence is against the grant of an 
evaluation in excess of 10 percent at any time since the 
effective date of service connection.  38 U.S.C.A. § 5107(b); 
38 C.F.R. §§ 4.7, 4.21 (2007).



C.  Migraine Headaches

The RO has evaluated the service-connected migraine headaches 
under 38 C.F.R. § 4.124a, Diagnostic Code 8100, as initially 
10 percent disabling.

Pursuant to Diagnostic Code 8100, migraines with 
characteristic prostrating attacks averaging one in two 
months over the last several months shall be evaluated as 
10 percent disabling.  Headaches with characteristic 
prostrating attacks occurring on an average of once a month 
over the last several months shall be evaluated as 30 percent 
disabling, and very frequent completely prostrating and 
prolonged attacks productive of severe economic 
inadaptability shall be evaluated as 50 percent disabling.  
 
During a VA examination in May 2004, the veteran described 
her headaches as occurring bilaterally on top of her head and 
associated with nausea, but no vomiting.  She reported 
neither photophobia nor phonophobia.  Headaches occurred four 
to five times monthly, and usually lasted about an hour.  
Lying down and sleeping helped to relieve symptoms.  The 
examiner opined that the veteran's headaches most likely fit 
the migraine category.

Private medical records show treatment for "classic migraine 
vascular headaches which are medically intractable with a 
tension headache component," in October 2004, November 2004, 
and in February 2005.
 
On January 10, 2006, the veteran testified that her headaches 
were extremely severe, and that she had extreme headaches 
approximately once a week.

The report of a July 2006 VA examination reflects that the 
headaches may be unilateral or bilateral, and associated with 
nausea, photophobia, phonophobia, lightheadedness, and a 
tendency to lie down.  The headaches occurred about once a 
week and lasted all day.  The veteran reported that she 
missed work about two or three times per month, due to 
headache pain.  The examiner found that the veteran's 
headaches were characteristic of migraines.

During a VA examination in July 2007, the veteran reported 
that she experienced headaches about three or four times a 
week, and that she had nausea with headaches.  The veteran 
denied other associated symptoms.  The veteran reported that 
she was required to go to bed for each headache, due to the 
severity of the pain which lasted all day.  Reportedly, the 
veteran was unable to continue with her normal daily 
activities.

The veteran also reported that, in the past, she had taken 
Imitrex, which provided excellent symptom relief.  While 
taking the medication, the veteran did not have to go to bed 
to treat her headache, and she did not interrupt her normal 
activities.  The veteran was able to work; she reportedly 
last took the medication in 2006.  The veteran moved, and has 
not yet seen a physician to obtain another prescription.  The 
examiner noted that the veteran was able to continue to care 
for her active toddler during her headaches.  The examiner 
also opined that, while the veteran's migraine-type headaches 
were very debilitating at this time, this was likely due to 
the fact that she currently was untreated.

In this case, the 2004 VA examination suggests that attacks 
were neither prolonged nor completely prostrating.  Records 
at that time reflect that the headaches lasted about one 
hour, and were relieved with medication and sleep.  Prior to 
the veteran's testimony on January 10, 2006, the criteria for 
an initial disability rating in excess of 10 percent for 
migraine headaches have not been met.

The Board notes that the July 2007 VA examination and the 
veteran's testimony on January 10, 2006, suggest completely 
prostrating attacks occurring at least once a month since the 
veteran has run out of a prescribed medication.  This 
evidence suggests the veteran's migraine headaches have been 
manifested by prostrating attacks occurring at least monthly.  
Hence, the criteria for a 30 percent evaluation have been met 
since January 10, 2006.  38 U.S.C.A. § 5107(b); 38 C.F.R. 
§ 4.7. Hence, staged rating, pursuant to Fenderson, is 
applicable.

While there is evidence of very frequent and completely 
prostrating and prolonged attacks since January 2006, there 
is no evidence of severe economic impact.  The veteran has 
reportedly missed two or three days of work monthly because 
of her headaches.  The 30 percent evaluation is intended to 
compensate for any such loss of income.  38 C.F.R. § 4.1.  
Absent evidence of severe economic impact, the criteria for a 
50 percent disability rating have not been met at any time 
since the effective date of service connection.  38 U.S.C.A. 
§ 5107(b); 38 C.F.R. § 4.7.


D.  Adjustment Disorder with Depressed Mood

The RO has evaluated the service-connected adjustment 
disorder with depressed mood under 38 C.F.R. § 4.130, 
Diagnostic Code 9440, as 10 percent disabling.  The actual 
criteria for rating psychiatric disabilities other than 
eating disorders are contained in a General Rating Formula.  

A 10 percent rating is assigned for occupational and social 
impairment due to mild or transient symptoms which decrease 
work efficiency and ability to perform occupational tasks 
only during periods of significant stress, or; symptoms 
controlled by continuous medication.
 
A 30 percent rating is assigned for occupational and social 
impairment with occasional decrease in work efficiency and 
intermittent periods of inability to perform occupational 
tasks (although generally functioning satisfactorily, with 
normal routine behavior, self-care, and conversation), due to 
such symptoms as:  depressed mood, anxiety, suspiciousness, 
panic attacks (weekly or less often), chronic sleep 
impairment, and mild memory loss (such as forgetting names, 
directions, recent events).  

A 50 percent rating is assigned when there is occupational 
and social impairment with reduced reliability and 
productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short- and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; and difficulty 
in establishing and maintaining effective work and social 
relationships.

A 70 percent evaluation is warranted for occupational and 
social impairment with deficiencies in most areas, such as 
work, school, family relationships, judgment, thinking or 
mood, due to such symptoms as:  suicidal ideation; 
obsessional rituals which interfere with routine activities; 
speech intermittently illogical, obscure, or irrelevant; 
near-continuous panic or depression affecting ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a work-like 
setting); and inability to establish and maintain effective 
relationships.

A 100 percent evaluation is warranted for total occupational 
and social impairment, due to such symptoms as:  grossly 
inappropriate behavior; persistent danger of hurting self or 
others; intermittent ability to perform activities of daily 
living (including maintenance of minimal personal hygiene); 
disorientation to time or place; and memory loss for names of 
closes relatives, own occupation, or own name.

The report of a March 2004 VA examination reflects that the 
veteran developed an anxiety disorder in service.  She 
described her current symptoms as feeling very depressed.  
During the examination, the veteran was tearful at times and 
displayed some dysphoria.  Speech was within normal limits 
with regard to rate and rhythm.  Her mood was depressed, and 
affect was appropriate to content.  Her thought processes and 
associations were logical and tight, and no loosening of 
associations was noted; nor was there any confusion.  The 
examiner observed no gross impairment in memory, and the 
veteran was oriented in all spheres.  Examination revealed 
that the veteran was not delusional, she was not 
hallucinating, and she was not suicidal or homicidal.  
Insight and judgment were adequate.  A global assessment of 
functioning (GAF) score of 53 was assigned.

In January 2006, the veteran testified that she was not in a 
very good mood at all at home, and that she just did not want 
to take care of herself.  She did take medications, which 
helped.  The veteran testified that her medications were 
increased, and she was released from treatment.
 
During a VA examination in July 2006, the veteran reported 
that she had periods of profound depression, during when she 
did not want to get up and do anything, and  she wanted to be 
by herself.  Examination revealed the veteran was casually 
groomed, and fully cooperative.  She was tearful and 
dysphoric; her speech was within normal limits, with regard 
to rate and rhythm.  Her mood was depressed; affect was 
appropriate to content.  The examiner opined that the 
veteran's symptoms were moderate to severe, and have 
persisted for years.  The veteran was currently working, 
though she reported some social isolation.  A GAF score of 46 
was assigned.

The report of a July 2007 VA examination reflects that the 
veteran has undergone individual psychotherapy by a private 
physician since April 2007, and has again been prescribed 
medications.  The veteran reported her typical mood as "very 
stressed with life in general."  She reported feeling sad 
the majority of the time, and endorsed reduced interest or 
pleasure in activities.  Examination revealed the veteran was 
casually dressed and cooperative; her mood was anxious, 
expansive, and depressed.  Her thought process and content 
were unremarkable; no delusions were observed.  The examiner 
noted that the veteran's functioning appeared to be similar 
to that in 2006.  The veteran was working part-time, and 
reported significant stressors.

In this case, the veteran's adjustment disorder with 
depressed mood has been manifested, primarily, by depressed 
mood and anxiety.  While these symptoms seemed to occur 
frequently, they are, nonetheless, reflective of overall 
moderate social impairment with intermittent periods of 
inability to perform occupational tasks, although generally 
functioning satisfactorily with routine behavior and self-
care.  Such level of impairment warrants an initial 
30 percent disability rating.  

While the veteran reported disturbances of both motivation 
and mood, and social isolation at times, these factors, 
alone, do not provide a sufficient basis for assignment of an 
initial 50 percent disability rating.  Significantly, the 
veteran has not been found to have any flattened affect, 
circumstantial or stereotyped speech, frequent panic attacks, 
difficulty in understanding complex commands, impaired 
memory, impaired judgment, or impaired abstract thinking-all 
symptoms which would warrant an initial 50 percent disability 
rating.

The evidence does not reflect that the veteran's adjustment 
disorder with depressed mood has caused severe impairment at 
any time in social and occupational functioning.  Symptoms 
such as grossly inappropriate behavior, or persistent danger 
of hurting self or others are not demonstrated.  

While the GAF is a scale reflecting the "psychological, 
social, and occupational functioning on a hypothetical 
continuum of mental health-illness" (DSM-IV), the assigned 
GAF score in a case, like an examiner's assessment of the 
severity of a condition, is not dispositive of the evaluation 
issue; rather, they must be considered in light of the actual 
symptoms of the veteran's disorder (which provide the primary 
basis for the rating assigned).  See 38 C.F.R. § 4.126(a).   

The GAF score of 46 assigned by the recent examiners in July 
2006 and 2007 reflects serious symptoms.  Given the clinical 
findings of participation in individual psychotherapy and of 
prescribed medications having "quelled" hypomanic symptoms, 
the Board finds that the overall evidence warrants no more 
than a 30 percent disability rating at any time.

For the foregoing reasons, the Board finds that staged 
ratings, pursuant to Fenderson, are inapplicable; and that 
the preponderance of the evidence is in favor of an initial 
30 percent, but no higher, evaluation for the veteran's 
adjustment disorder with depressed mood.





ORDER

An initial, compensable disability evaluation for residuals 
of removal of a left ovarian cyst is denied.

An initial disability evaluation in excess of 10 percent for 
endometriosis is denied.

An initial disability evaluation in excess of 10 percent for 
the veteran's migraine headaches, for the period from 
April 2, 2004, through January 9, 2006, is denied.
  
A disability evaluation of 30 percent for the veteran's 
migraine headaches, for the period from January 10, 2006, is 
granted.

An initial disability evaluation of 30 percent for the 
veteran's adjustment disorder with depressed mood is granted.



____________________________________________
J. A. MARKEY 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


